Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1st Constitution Bancorp Cranbury, New Jersey We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 25, 2015, relating to the consolidated financial statements of 1st Constitution Bancorp and its subsidiaries (the “Company”) appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. /s/ BDO USA, LLP Philadelphia, Pennsylvania May 29, 2015
